         Case 4:19-cv-00184-KGB Document 10 Filed 01/19/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DARRELL ARTIS                                                                  PLAINTIFF

v.                               Case No. 4:19-cv-00184-KGB

HAROLD LEWIS, et al.                                                           DEFENDANTS

                                             ORDER

       Plaintiff Darrell Artis, an inmate formerly housed at the Pulaski County Detention Center,

filed a complaint pursuant to 42 U.S.C. § 1983 alleging violations of his federally protected rights

(Dkt. No. 1). On August 25, 2020, the Court granted Mr. Artis’s motion to proceed in forma

pauperis and directed him to file an amended complaint within 30 days, or by Thursday, September

25, 2020 (Dkt. No. 8). The Court advised Mr. Artis that his failure to comply with the Court’s

Order could result in the dismissal of his lawsuit without prejudice (Id., at 4-5). Local Rule

5.5(c)(2) of the United States District Court for the Eastern and Western Districts of Arkansas (“If

any communication from the Court to a pro se plaintiff is not responded to within thirty (30) days,

the case may be dismissed without prejudice.”). Mr. Artis was also directed to notify promptly

the Court of any change of address (Id., at 4). The Court’s August 25, 2020, Order was mailed to

Mr. Artis to his address of record, but the mail was returned as undeliverable (Dkt. No. 9).

       As of the date of this Order, Mr. Artis has not filed an amended complaint or otherwise

respond to the August 24, 2020 Order, and the time for doing so has passed. For the reasons

described above, the Court dismisses this case without prejudice. The Court certifies, pursuant to

28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal of this Order and accompanying

Judgment would not be taken in good faith.
  Case 4:19-cv-00184-KGB Document 10 Filed 01/19/21 Page 2 of 2




So ordered this 19th of January, 2021.


                                             ________________________
                                             Kristine G. Baker
                                             United States District Judge




                                         2
